Exhibit 10.5

 

[g301081kii001.jpg]

 

2019 DIRECTOR COMPENSATION POLICY

 

Effective as of January 1, 2019

 

PURPOSE:                                The Director Compensation Policy
(“Policy”) establishes meeting fees that the Federal Home Loan Bank of New York
(“FHLBNY”) will pay to the Board of Directors (collectively, the “Board”; each
member individually or severally, the “Directors”) of the FHLBNY and also sets
forth the types of Director expenses that may be reimbursed.  The activities
referred to in this Policy are those as to which the Board believes Director
attendance is necessary and appropriate and which may be compensated.  The
Policy has been prepared in accordance with Section 7 of the Federal Home Loan
Bank Act (“Bank Act”) and the regulations of the Federal Housing Finance Agency
(“FHFA”) regarding Director compensation and expenses.

 

I.                                  2019 DIRECTOR FEES

 

A.                        Board Chairman

 

The maximum fee opportunity for 2019 for the Chair of the Board shall be
$133,000.

 

B.                        Board Vice Chairman

 

The maximum fee opportunity for 2019 for the Vice Chair of the Board shall be
$118,000.

 

C.                        Committee Chairs

 

The maximum fee opportunity for 2019 for a Director serving as a Committee Chair
shall be $112,500, except for the Audit Committee Chair, whose maximum fee
opportunity shall be $116,000; however, such Director shall not receive any
additional fee opportunity if he or she serves as Chair of more than one
Committee.  The Board Chair and Board Vice Chair shall not receive any
additional fee opportunity for serving as a Chair of one or more Board
Committees.

 

D.                        Other Directors

 

The maximum fee opportunity for 2019 for Directors other than the Chair, the
Vice Chair, and the Committee Chairs shall be $102,500.

 

E.                        Payments and Attendance

 

Each Director shall be paid an amount equal to approximately one-eighth of such
Director’s maximum fee opportunity as described above for each Board meeting
that is attended by said Director in 2019.  This formulation is based on nine
scheduled Board meetings in 2019.  In addition, although attendance is expected
at all Board meetings as per the FHLBNY’s Corporate Governance Guidelines, this
formulation allows for one absence.  Such fees are to be paid on a quarterly
basis in arrears.

 

FEDERAL HOME LOAN BANK OF NEW YORK · 101 PARK AVENUE · NEW YORK, NY 10178 · T:
212.681.6000 · WWW.FHLBNY.COM

 

--------------------------------------------------------------------------------



 

Attendance at meetings by telephonic means shall be deemed acceptable for
purposes of receiving compensation.

 

Directors may, in their sole discretion, elect to not receive meeting fees by
notifying the Corporate Secretary.

 

F.                         Payments and Performance

 

Payments to Directors may be reduced in the sole judgment of the Board Chair if
the Chair determines such director’s Board performance to be significantly
deficient.  The Board’s Corporate Governance and External Affairs Committee is
authorized to, by a majority vote, make similar decisions pertaining to the
performance of the Board Chair.

 

G.                 Fees Pertaining to Leadership Roles Relating to the Council
of Home Loan Banks

 

In addition to the above compensation, a Director who serves as Chair of the
Council of Federal Home Loan Banks or who serves as Chair of the Chair/Vice
Chair Committee of the Council of Federal Home Loan Banks will receive a $10,000
stipend per year of service.  The stipend will be paid through quarterly
payments of $2,500.

 

II.                             2019 DIRECTOR EXPENSES

 

A.                        General Reimbursement Principles

 

1.                    Directors may be reimbursed for reasonable travel,
subsistence and other related expenses incurred in connection with the
performance of their official duties only as specified in the FHLBNY’s current
policy covering the reimbursement of travel and other business-related items
incurred by Directors.  However, under no circumstances shall Directors be
reimbursed for gift or entertainment expenses.  (The principles in this
Section II pertaining to permitted reimbursements shall also apply to those
expenses paid for directly by the Bank to vendors and allocated to individuals
in accordance with FHFA directives or guidance which may be issued from time to
time.)

 

B.                        Board and Board Committee Meetings

 

1.                    Reimbursement of reasonable expenses may be provided to
Directors in connection with attendance at Board and Committee meetings as
established herein.

 

C.                        Stockholders’ Meetings

 

1.                    Reimbursement of reasonable expenses incurred by Directors
attending FHLBNY stockholders’ meetings is permitted.

 

2

--------------------------------------------------------------------------------



 

D.                        Industry Meetings

 

1.                    Reimbursement of Independent Directors’ expenses incurred
while attending industry meetings or annual conventions of trade associations on
a national level is permitted provided that a specific objective has been
identified and that attendance has been specifically pre-approved by the Board
of Directors.  Independent Directors attending industry events on behalf of the
FHLBNY should register and identify themselves as Directors of the FHLBNY.

 

2.                    Reimbursement of Member Directors’ expenses incurred while
in attendance at industry meetings or annual conventions of trade associations
on a national level is not permissible, unless such attendance is incidental to
a FHLBNY Board or Committee meeting.

 

E.                        Meetings Called by the Federal Housing Finance Agency

 

1.                    Reimbursement of reasonable expenses may be provided to
all Directors participating in any meetings called by the FHFA.

 

F.                         Other Bank System Meetings

 

1.                    Reimbursement of reasonable expenses may be provided to
all Directors who are invited to attend meetings of Federal Home Loan Bank
System committees; Federal Home Loan Bank System director orientation meetings;
and meetings of the Council of Federal Home Loan Banks and Council committees
(e.g., the Chair/Vice Chair Committee).

 

G.                       Expenses of Spouses/Guests

 

1.                    Expenses incurred by a Director’s spouse/guest while
accompanying the Director to a meeting will not be reimbursed.

 

III.                        PROCEDURES AND ADMINISTRATIVE MATTERS

 

A.                        Directors’ requests for reimbursement should be
submitted to the Office of the Corporate Secretary within 90 days of incurring
the reimbursable item(s).

 

B.                        Payment for and reimbursement of allowable business
expenses of the Directors will require the approval of the Corporate Secretary
or such officers designated by the Corporate Secretary.

 

C.                        Meetings of the Board and Committees thereof should
usually be held within the district served by the FHLBNY.  Under no
circumstances shall such meetings be held in any location that is not within the
district without prior approval of the Board.  FHFA regulations prohibit any
meetings of the Board of Directors (including committee, planning, or other
business meetings) to be held outside the United States or its possessions and
territories.

 

3

--------------------------------------------------------------------------------



 

IV.                         METHODOLOGY

 

In determining the appropriate and reasonable fee opportunities available to
FHLBNY Directors for 2019 as described herein, the Board has taken into
consideration the following factors:

 

·                              the desire to attract and retain highly qualified
and skilled individuals in order to help guide a complex and highly-regulated
financial institution that is subject to a variety of financial, reputational
and other risks;

 

·                              the highly competitive environment for talent in
the New York City metropolitan area — a center of world finance in which stock
exchanges, securities companies and other sophisticated financial institutions
are located;

 

·                              the demands of the Director position, including
the time and effort that Directors must devote to FHLBNY and Board business —
demands that have grown over the past several years;

 

·                              the overall performance of the FHLBNY, an
institution that is a Federal Home Loan Bank System leader, a strong financial
performer, a reliable source of liquidity for its customers, and a provider of a
consistent dividend — and an institution which wishes to maintain this
performance;

 

·                              information pertaining to compensation
opportunities available to directors of other Federal Home Loan Banks; and

 

·                              director compensation surveys performed over time
by outside compensation consulting firm McLagan, most recently in 2017 — surveys
which have provided the Directors with the ability to compare Director
compensation opportunities with compensation opportunities available at other
institutions.

 

The Board will review the issue of appropriate and reasonable Director fee
opportunities on an annual basis.

 

4

--------------------------------------------------------------------------------